Opinion by
Lawrence, J.
When the case was called for hearing petitioner offered the testimony of three witnesses, and there were offered and received in evidence copies of formal applications to the appraiser at the port of entry for any information he could supply pertaining to the proper value for entry of the importations. The merchandise consisted of three different grades of leather, namely, TR, D, and DX. The TR and D grades were appraised as entered, but the DX grade, which was entered at 19 cents per square foot, was advanced in value upon appraisement to 20 cents per square foot. Upon a careful review of the entire record, the court was satisfied that the entry of the merchandise at a less value than that returned upon final appraisement was without any intention to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.